I N THE COURT OF APPEALS OF TENNESSEE

                                        EASTERN SECTI ON              FILED
                                                                      December 6, 1995

                                                                     Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk
CALVI N EDWARD GALLAHER                         )   M GS COUNTY
                                                     EI
                                                )   03A01- 9502- CH- 00069
       Pl a i nt i f f - Appe l l e e           )
                                                )
                                                )
       v.                                       )   HON. FRANK V. W LLI AM
                                                                   I      S, I I I ,
                                                )   CHANCELLOR
                                                )
DEE ANN GALLAHER                                )
                                                )
       De f e nda nt - Appe l l a nt            )   AFFI RMED AND REMANDED




LEW S A. COM
   I        BS, J R. , OF KNOXVI LLE FOR APPELLANT

DONALD B. REI D OF ATHENS FOR APPELLEE




                                        O P I N I O N




                                                                 Godda r d, P. J .




               De e Ann Cur t i s Ga l l a he r a ppe a l s t ha t por t i on of a

d i v o r c e de c r e e e nt e r e d by t he Cha nc e r y Cour t f or M i gs Count y
                                                                        e

wh i c h g r a nt e d he r hus ba nd, Ca l vi n Edwa r d Ga l l a he r , c us t ody of

t h e i r f our - ye a r - ol d da ught e r .



               By he r i s s ue s on a ppe a l s he i ns i s t s t he Tr i a l Cour t

e r r e d i n not a ppl yi ng t he s a me - s e x a nd t he t e nde r - ye a r s
doc t r i ne s .        She a l s o i ns i s t s t ha t t he e vi de nc e pr e ponde r a t e s

a g a i n s t t he Tr i a l Cour t ' s a wa r d of c us t ody.



                    Our r e vi e w of t he r e c or d, whi c h i s i n na r r a t i ve f or m

a nd a s i s u s ua l i n s uc h c a s e s l e a ve s muc h t o be de s i r e d,

p e r s u a d e s us t hi s i s a n a ppr opr i a t e c a s e f or a f f i r ma nc e unde r
                                                   1
Ru l e 1 0 ( a ) of t hi s Cour t .



                    For t he f or e goi n g r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or s uc h f ur t he r

p r o c e e d i ngs , i f a ny, a s ma y be ne c e s s a r y a nd c ol l e c t i on of c os t s

b e l o w.        Cos t s of a ppe a l a r e a dj udge d a ga i ns t M . Ga l l a he r a nd h e r
                                                                      s

s ur e t y.



                                                               _______________________________
                                                               Hous t on M Godda r d, P. J .
                                                                          .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .




           1
                       Ru l e 1 0 .    ( a)   Af f i r ma n c e W t h o u t Op i n i o n .
                                                                     i                        Th e       Co u r t , wi t h t h e
c o n c u r r e n c e o f a l l j u d g e s p a r t i c i p a t i n g i n t h e c a s e , ma y a f f     i r m t he ac t i on of
t h e t r i a l c o u r t b y o r d e r wi t h o u t r e n d e r i n g a f o r ma l o p i n i o n        wh e n a n o p i n i o n
wo u l d h a v e n o p r e c e d e n t i a l v a l u e a n d o n e o r mo r e o f t h e f o l l          o wi n g
c i r c u ms t a n c e s e x i s t a n d a r e d i s p o s i t i v e o f t h e a p p e a l :

           ( 1)     t h e Co u r t c o n c u r s i n t h e f a c t s a s f o u n d o r         a s f ound by ne c e s s a r y
i mp l i c a t i o n b y t h e t r i a l c o u r t .

           ( 2)    t h e r e i s ma t e r i a l   evi de nc e t o s uppor t           t he ver di c t     of   t he j ur y.

           ( 3)    no r e ve r s i bl e e r r or       of   l a w a ppe a r s .

           S u c h c a s e s ma y b e a f f i r me d a s f o l l o ws :           " Af f i r me d i n a c c o r d a n c e wi t h
Co u r t   o f Ap p e a l s Ru l e 1 0 ( a ) . "

                                                                   2
_ _ _ _ _ _ _ _ ________________________
Do n T. M M r a y, J .
                c ur




                                           3